—Orders of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about April 30, 2001, terminating respondents’ parental rights to the subject children and awarding their custody and guardianship to the Commissioner of Social Services and petitioner agency for the purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The findings of neglect are supported by clear and convincing evidence that respondents did not cooperate with the agency’s diligent efforts to strengthen their parental relationships (see Matter of Sheila G., 61 NY2d 368, 385 [1984]). Concerning the mother, the agency diligently monitored her progress in the various treatment and other programs deemed necessary to a viable parental relationship, but she failed to complete a drug treatment program. Concerning the father, the agency diligently advised him of the need to enter a domestic violence counseling program with the mother or plan for the children’s future without her, but he never attended such a program with the mother and refused to plan without her. A suspended judgment is unwarranted in view of respondents’ refusal to deal with their domestic violence issues, and the father’s refusal to *107accept the need to plan without the mother (see Matter of Charlene Lashay J., 280 AD2d 320 [2001]). The best interests of the children, who have been living in nurturing foster homes for almost six years, warrant that they be freed for adoption. Concur — Andrias, J.P., Saxe, Sullivan and Ellerin, JJ.